—Judgment, *236Supreme Court, Bronx County (Frank Diaz, J.), rendered December 8, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s voluntary acquiescence in the compromise and resulting stipulation concerning his post-arrest videotaped hearsay statement "manifested * * * consent to the procedure” (People v Santos, 193 AD2d 560, lv denied 81 NY2d 1080) and "consent to the conduct now complained of renders his argument unpreserved for appellate review” (People v Valle, 173 AD2d 879, 880, Iv denied 78 NY2d 1015). The record is clear that defendant was satisfied with the compromise and abandoned his position that the videotape itself should come into evidence.
The trial court did not improvidently exercise its discretion in admitting into evidence a photograph of the murder scene after determining its probative value outweighed any prejudice to defendant {People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905; People v Bell, 63 NY2d 796). Concur—Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.